Citation Nr: 0623875	
Decision Date: 08/08/06    Archive Date: 08/18/06

DOCKET NO.  05-15 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel






INTRODUCTION

The veteran had active military service from October 1966 to 
June 1969.  His DD 214 reflects that he was awarded the 
Purple Heart Medal, Vietnamese Campaign Medal, Vietnam 
Service Medal, and Expert Shooting Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision in which 
the RO denied the veteran's claims for service connection for 
a bilateral hearing loss and service connection for tinnitus.  
The veteran filed a notice of disagreement (NOD) in October 
2004, and the RO issued a statement of the case (SOC) in 
April 2005.  The appellant filed a substantive appeal (via VA 
Form 9, Appeal to Board of Veterans' Appeals) later that same 
month.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  While the veteran's credible assertions of in-service 
noise exposure are consistent with his service, and a 
physician has indicated that his hearing loss is consistent 
with noise exposure, competent evidence establishes that the 
veteran does not have bilateral hearing loss to an extent 
recognized as a disability for VA purposes.

3.  There is no showing of tinnitus in service, and the only 
objective opinion to address the etiology of any current 
tinnitus is not supportive of the claim for service 
connection. 




CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2005).

2.  The criteria for service connection for tinnitus are not 
met. 38 U.S.C.A. §§ 1110,  1154(b), 5103, 5103A, 5107 (West 
2002), 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

In an October 2003 pre-rating notice letter, the RO notified 
the veteran and his representative of what evidence was 
needed to show entitlement to service connection: an injury 
in military service or a disease that began or was made worse 
during service, or an event in service causing injury or 
disease; a current physical disability; and a relationship 
between the current disability and an injury, disease, or 
event in service.  The RO also indicated the type of evidence 
needed to establish each element.  The letter advised the 
veteran to send any treatment records pertinent to his 
claimed conditions, especially those which were recent 
(within the last 12 months), and explained what constituted 
treatment records.  Thereafter, they were afforded 
opportunities to respond.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claims, and has been afforded 
ample opportunity to submit such information and evidence.  

Additionally, in the October 2003 pre-rating letter, the RO 
provided notice that VA would make reasonable efforts to help 
the veteran get evidence necessary to support his claims, 
such as medical records if he gave it enough information, 
and, if needed, authorization, to obtain them.  That letter 
further specified what records VA was responsible for 
obtaining, to include Federal records, and reiterated the 
type of records that VA would make reasonable efforts to get.  
The veteran was invited to submit his own statement if he had 
not been recently examined or treated by a doctor.  He was 
advised that the statement should completely describe his 
symptoms, their frequency and severity, other involvement, 
extension, and additional disablement caused by his 
disability.  The letter also indicated that the veteran could 
submit records and statements from medical personnel and 
other persons who knew him when he was in service and with 
knowledge of any disability that he had while on active duty.  
The RO advised that a request was submitted for a VA 
examination at the VA facility nearest the veteran.  The 
examination's importance and scheduling procedures were 
explained.  The Board finds that, this letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant of what evidence, if any, will be obtained by him 
and what evidence will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate 
the claims; (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
his possession that pertains to the claims.  As indicated 
above, all four content of notice requirements have been met 
with respect to the claims herein decided.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In the matter now 
before the Board, the aforementioned October 2003  document 
meeting the VCAA's notice requirements was furnished to the 
veteran before the August 2004 rating action on appeal; 
hence, and Pelegrini's timing of notice requirement is met.

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining to the disability).  In this 
case, the veteran's status is not at issue.  While the RO has 
not afforded the veteran notice pertaining to the degree of 
disability or the effective date, on these facts, the RO's 
omission is harmless.  As the Board's decision herein denies 
the appellant's claims for service connection, no disability 
rating or effective date is being assigned; accordingly, 
there is no possibility of prejudice to the appellant under 
the notice requirements of Dingess/Hartman. 

Additionally, the Board finds that all necessary development 
of the claims has been accomplished.  The RO has made 
reasonable and appropriate efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  The 
veteran's service medical records (SMRs) have been associated 
with the claims file.  The RO also arranged for the veteran 
to undergo a VA audiometry and examination in November 2003, 
the report of which is of record.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, existing evidence pertinent to 
the claims for service connection for hearing loss or 
tinnitus that needs to be obtained. The record also presents 
no basis to further develop the record to create any 
additional evidence for consideration in connection with the 
claims on appeal.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate adjudication of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.   

II.  Factual Background
SMRs are negative for complaints or findings of hearing loss 
or tinnitus.  The report of the veteran's June 1969 
separation examination notes that the veteran's hearing on a 
whispered voice test was 15/15 in each ear.

In November 2003, the veteran underwent a VA audiological 
evaluation in connection with his claims for service 
connection.  The report of that evaluation reflects that the 
claims file was made available to the examiner.  The veteran 
denied hearing difficulty, hearing loss, ear pain/drainage, 
or ear surgery.  He reported sinus problems that caused 
dizziness.  He reported experiencing daily, annoying, 
intermittent, bilateral ringing tinnitus lasting a couple of 
hours per episode.  He noted that it occurred more often when 
quiet and that competing noise lessened the tinnitus.  His 
tinnitus was of an unknown duration.  He reported 25 years of 
noise exposure in construction work, stating that he tried to 
use hearing protection in that environment.  The veteran had 
a history of metastatic cancer and emphysema.



November 2003 VA audiometric testing revealed that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
15
30
LEFT
10
15
25
15
35

The veteran's speech discrimination score on the Maryland CNC 
word list was 100 percent in the right ear and 96 percent in 
the left ear.  The audiologist noted that the veteran 
displayed a mild sensorineural hearing loss (SNHL) above 300 
Hertz (Hz) in the right ear with recovery at 8000 Hz to a 
normal hearing threshold for that ear.  Mild sloping to 
moderate SNHL above 3000 Hz in the left ear with recovery to 
a mild loss again at 8000 Hz.  He demonstrated excellent 
speech discrimination ability in both ears with type A 
tympanograms bilaterally.  

The examiner remarked that the audiometric configuration 
presented was consistent with noise-induced hearing loss 
bilaterally, but opined that otologic intervention would not 
improve hearing acuity for either ear.  Due to hearing 
thresholds within normal limits 250 Hz to 3000 Hz 
bilaterally, the veteran was not a candidate for 
amplification and hearing testing was recommended annually or 
whenever needed.  She opined that although the veteran was 
assessed as hearing loss, it was not severe enough to be 
considered disabling by the VA and his hearing loss, 
therefore was not considered to be secondary to the military.  

As regards the veteran's tinnitus, the examiner commented 
that the veteran was unable to state the duration of the 
veteran's tinnitus; therefore, it could be due to the 
veteran's current hearing configuration, current health 
complaints, or other.  The examiner  Board notes that the 
examiner opined that the tinnitus was not considered 
secondary to the military.



III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  A grant of service 
connection requires findings as to the existence of a current 
disability and a connection between the veteran's service and 
the disability.  Watson v. Brown, 4 Vet. App. 309 (1993).

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

A.  Bilateral Hearing Loss

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
3000, 4000, Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385.  

A review of the veteran's SMRs reflects no treatment for or 
diagnosis of hearing loss.  Both the pre-induction and 
separation medical examination reports include assessments 
that the veteran's ears were normal, and audiological testing 
at those times reflected no hearing loss.

The Board notes, however, that the absence of in service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Competent evidence of a current hearing loss 
disability (i.e., one meeting the requirements of section 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The veteran and his representative have alleged that the 
veteran experienced acoustic trauma during combat service in 
Vietnam as a result of tank and artillery noise and artillery 
fire.  The veteran's DD-214 reflects the veteran's service in 
Vietnam and his receipt of a Purple Heart, Vietnamese 
Campaign Medal, Vietnam Service Medal, and Expert Shooting 
Badge.  The Board accepts as credible the veteran's assertion 
of significant noise exposure in service as consistent with 
his established combat service.  See 38 C.F.R. § 1154(b) 
(West 2002).  That notwithstanding, the Board finds that the 
record presents no basis for a grant of service connection 
for bilateral hearing loss or for tinnitus.

As regards the bilateral hearing loss, the Board notes that, 
notwithstanding the veteran's assertions of bilateral hearing 
difficulty, there is no competent evidence that establishes 
that he has, or ever has had, bilateral hearing loss 
recognized as a disability for VA purposes.  Although this 
record includes an opinion that the veteran was assessed to 
have a high frequency SNHL, it was not severe enough to be 
considered disabling by the VA and the examiner opined that 
his hearing loss, therefore was not considered to be 
secondary to the military.  Additionally, in this case, none 
of the veteran's in-service or post-service audiological 
evaluations has yielded results that establish a bilateral 
hearing loss disability under the provisions of section 
3.385.   As there is no evidence that the veteran has a 
bilateral hearing loss disability, there can be no valid 
claim for service connection.  See Gilpin v. West, 155 F. 3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 
(1992). 

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Hence, in the absence of competent 
evidence that the veteran currently has the disability for 
which service connection is sought (and, if so, of a nexus 
between that disability and service), there can be no valid 
claim for service connection.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  In the instant case, service connection for a 
bilateral hearing loss must be denied because the first 
essential criterion for a grant of service connection-
competent evidence of current disability-is not met.  

B.  Tinnitus

A review of the veteran's SMRs reflects no treatment for or 
diagnosis  of tinnitus.  Both the pre-induction and 
separation medical examination reports include assessments 
that the veteran's ears were normal, and audiological testing 
at those times reflected no tinnitus.  

Moreover, while the veteran reported tinnitus in the August 
2003 VA SHAD examination and the November 2003 VA audiometric 
examination, he could not state the duration of the tinnitus 
and provided no other post-service medical treatment records 
for tinnitus.  Further, the examiner opined that the tinnitus 
was of an unknown duration and could be due to the veteran's 
current hearing configuration, current health complaints, or 
other.  Therefore, the tinnitus was not considered secondary 
to the military.  

Finally, there is no medical opinion even suggesting a 
medical relationship between any current tinnitus and the 
veteran's military service, and neither the veteran nor his 
representative has presented, identified, or even alluded to 
the existence of any such opinion.  The only pertinent 
medical record and audiological evaluation report of record 
is limited to the November 2003 VA audiological examination 
referenced above. 

In addition to the medical and other competent evidence 
addressed above, in adjudicating these claims, the Board has 
taken into account the assertions of the veteran.  There is 
no question that the veteran is competent to describe his 
symptoms and experiences.  See, e.g., Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  However, the disposition of each 
claim on appeal turns on medical matters of diagnosis and 
causation, which are within the province of trained medical 
professionals.  See, e.g., Jones v. Brown, 7 Vet. App. 134, 
137 (1993).  Here, the veteran has not been shown to have the 
appropriate medical training and expertise to competently 
render a probative (persuasive) opinion on such a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

C.  Conclusion

Under these circumstances, the claims for service connection 
for bilateral hearing loss and for service connection for 
tinnitus must be denied.  In reaching these conclusions, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, in the absence of any competent or 
objective evidence to support either claim, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


ORDER



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


